DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 2-21 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,769,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are effectively “anticipated” by the patent.  Furthermore, while the claim language of claim 2 of the instant application recites a “method for enabling enhanced operation of a barcode reading system” and claim 1 of the patent recites “a system for a mobile device”, the system limitations “anticipate” the method limitations.

s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,095,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are effectively “anticipated” by the patent. Furthermore, while the claim language of claim 2 of the instant application recites a “method for enabling enhanced operation of a barcode reading system” and claim 1 of the patent recites “a system for a mobile device”, the system limitations “anticipate” the method limitations.

The following chart illustrates limitation correspondence between claim sets (numbers added to highlight specific limitations).
Instant Application 	
Claim 2: 
A method for enabling enhanced operation of a barcode-reading system, the method comprising:

1) securing a mobile device having a camera assembly to a barcode-reading enhancement accessory, 
2) the barcode-reading enhancement accessory including an indication of license entitlement; 







while the mobile device is secured to the barcode-reading enhancement accessory, detecting the indication of license entitlement using the camera assembly; and 3) after detecting the indication of license entitlement, enabling at least a portion of the enhanced operation of a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device.


Claim 13:
A barcode-reading system for a mobile device, the mobile device comprising a 
1) a barcode-reading enhancement accessory securable to the mobile device, the barcode- reading enhancement accessory comprising 









2) an indication of license entitlement detectable by the camera assembly; and a processor and memory in the mobile device, the memory including instructions which, when executed by the processor, cause the processor to:Attorney Docket No.: 3271-2-107-2 Customer No.: 147179 Appl. No. 17/013,801 
3) Amdt. dated April 23, 2021detect the indication of license entitlement using the camera assembly; 



Claim 18:
A barcode-reading enhancement accessory for a mobile device, the mobile device comprising a camera assembly, 

1) the barcode-reading enhancement accessory comprising: 
2) an optics module; and 










3 & 4) an indication of license entitlement detectable by the camera assembly, wherein the indication of license entitlement, when detected by the camera assembly, enables an enhanced mode of operation of a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device.
Patent No. 10,769,395
Claim 1:
A barcode-reading system for a mobile device, the mobile device comprising a camera assembly, the barcode-reading system comprising: 
1) a barcode-reading enhancement accessory securable to the mobile device, the barcode-reading enhancement accessory comprising: 
an optics module; 
a reflective surface within the optics module, the reflective surface being 
2) an indication of license entitlement detectable by the camera assembly; and 
a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device, the barcode-reading application being configured to enable an enhanced mode of operation of the barcode-reading application conditional upon obtaining the indication of license entitlement from the barcode-reading enhancement accessory.

Claim 1:
A barcode-reading system for a mobile device, the mobile device comprising a 
1) a barcode-reading enhancement accessory securable to the mobile device, the barcode-reading enhancement accessory comprising: 
an optics module; 
a reflective surface within the optics module, the reflective surface being positioned so as to fold a portion of a field of view of the camera assembly towards a target area beyond a top side of the mobile device when the barcode-reading enhancement accessory is secured to the mobile device; and 
2) an indication of license entitlement detectable by the camera assembly; and 
a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device, 
3) the barcode-reading application being configured to enable an enhanced mode 


Claim 1:
A barcode-reading system for a mobile device, the mobile device comprising a camera assembly, the barcode-reading system comprising: 
1) a barcode-reading enhancement accessory securable to the mobile device, the barcode-reading enhancement accessory comprising: 
2) an optics module; 
a reflective surface within the optics module, the reflective surface being positioned so as to fold a portion of a field of view of the camera assembly towards a target area beyond a top side of the mobile device when the barcode-reading 
3) an indication of license entitlement detectable by the camera assembly; and 
a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device, 
4) the barcode-reading application being configured to enable an enhanced mode of operation of the barcode-reading application conditional upon obtaining the indication of license entitlement from the barcode-reading enhancement accessory.


Instant Application
Claim 2:
A method for enabling enhanced operation of a barcode-reading system, the method comprising:










2) while the mobile device is secured to the barcode-reading enhancement accessory, detecting the indication of license entitlement using the camera assembly; and 

3) after detecting the indication of license entitlement, enabling at least a portion of the enhanced operation of a barcode-


Patent No. 10,095,900
Claim 1:
A barcode-reading system for a mobile device, the mobile device comprising 1) a camera assembly, the barcode-reading system comprising: 

an optics module; 
a reflective surface within the optics module, the reflective surface being positioned so as to fold a portion of a field of view of the camera assembly towards a target area beyond a top side of the mobile device when the barcode-reading enhancement accessory is secured to the mobile device; and
1) an indication of license entitlement, 2) wherein the indication of license entitlement is obtained by analyzing one or more images captured by the camera assembly; and 

3) a barcode-reading application stored in memory of the mobile device and executable by a processor of the mobile device, the barcode-reading application .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MORLEY, US 2014/0040876 discloses “Software Activation Systems” for activating functionality of an item of software installed on a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876